 


109 HR 1944 IH: To reduce temporarily the duty on certain articles of natural cork.
U.S. House of Representatives
2005-04-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 1944 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2005 
Mr. Simmons (for himself, Mr. Shaw, Mr. Paul, Mr. Foley, Mr. Marshall, Mr. Thompson of California, Mrs. Musgrave, Mr. Michaud, Mr. Kennedy of Minnesota, Mr. Hayes, Mr. Kline, Mr. Goodlatte, Mr. Boehlert, Mr. Boswell, Mr. McCotter, Mr. Otter, Mr. Jenkins, and Mr. McHugh) introduced the following bill; which was referred to the Committee on Ways and Means 
 
A BILL 
To reduce temporarily the duty on certain articles of natural cork. 
 
 
1.Certain articles of natural cork 
(a)In generalSubchapter II of chapter 99 of the Harmonized Tariff Schedule of the United States is amended by inserting in numerical sequence the following new heading: 
 
 
 
 
9902.45.03Articles of natural cork provided for in subheading 4503.90.606%No changeNo changeOn or before 12/31/2008 .  
(b)Effective dateThe amendment made by subsection (a) applies with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of the enactment of this Act. 
 
